Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Remarks
Please address the double patenting rejection made in previous office action. Since applicant did not argue, it is still considered pending.
Applicant argued no object types is taught. 
Examiner believes Brunswig teaches object types. (object or object type col. 2, lines 10-20).
Applicant argued no update transaction is taught. 
Examiner believes Brunswig teaches update transaction (update_fields. Col. 18, lines 4.   timestamp or version data. Col. 18, lines 41-44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ordille et al. U.S. PgPub. 20050209990 in view of Brunswig et al.  U.S. 7487512 further in view of Sagar et al U.S. PgPub. 20050138112.

As to claims 1 and 5, Ordille discloses a system comprising: 
a database system implemented using a server system, the database system (subscription server, database. Fig. 1)  configurable to cause: 
providing, for presentation on a display of a user device of a second entity, publish metadata indicating a first set of object types, the publish metadata indicating data items stored in at least one database of a first entity and available via subscription from the first entity (fig.8 [0080][0081]); 
processing, by the second entity, an indication of user input submitted at the user device, the user input selecting subscription metadata, the subscription metadata indicating at least a subset of the first set of object types ([0006] fig. 8);;

Ordille does not explicitly teach object types.
Brunswig teaches object types.(col. 2, lines 15-20).
Ordille and Brunswig are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “publishing/subscribing”.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Ordille by the teaching of Brunswig to include object types
with the motivation to improved publish-subscribe environment as taught by Brunswig (col. 1, lines 25-50).

Ordille does not explicitly teach updating, by the second entity, a second transaction state to indicate that a subscription is in progress, wherein the subscription metadata cannot be modified while the second transaction state indicates that a subscription is in progress; and 
after updating the second transaction state and transmitting the request, initiating a subscription process to provide the subscription metadata to the first entity

Sagar teaches updating, by the second entity, a second transaction state to indicate that a subscription is in progress, wherein the subscription metadata cannot be modified while the second transaction state indicates that a subscription is in progress (i.e. Locking the connection mitigates access to the client by another machine [0016] [0015] [0014] [0009]); and 


Ordille and Sagar are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “publishing/subscribing”.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Ordille by the teaching of Sagar to include updating, by the second entity, a second transaction state to indicate that a subscription is in progress, wherein the subscription metadata cannot be modified while the second transaction state indicates that a subscription is in progress; and after updating the second transaction state and transmitting the request, initiating a subscription process to provide the subscription metadata to the first entity
with the motivation to improved message conveyance reliability and not over-burden a servicing system with processing load as taught by Sagar ([0006]).

As to claims 2 and 6, Ordille as modified teaches a system as recited in claim 1, the database system further configurable to cause: adding a subscription event to a message queue; and initiating the subscription process by a message handler that processes the subscription event. (Sagar [0042] serially/ delay)


responsive to completion of the subscription process, updating the second transaction state from subscription in progress to a previous transaction state. (Sagar[0045][0080] “session-related information can be updated to unlock the connection, indicate that information conveyance is complete”). 


As to claims 4 and 8, Ordille as modified teaches a system as recited in claim 1, the database system further configurable to cause: responsive to completion of the subscription process, updating the second transaction state from subscription in progress to an active state. (Sagar[0045][0080]).

As to claims 9, Ordille as modified teaches a method as recited in claim 5, further comprising: causing display, on the display of the user device of the second entity, a notification that the subscription process is successfully completed (Sagar[0045][0080] “session-related information can be updated to unlock the connection, indicate that information conveyance is complete”).   

As to claims 10, Ordille as modified teaches a method as recited in claim 5, further comprising:
identifying metadata associated with the subscription data, wherein the metadata indicates triggers associated with the subscription metadata (i.e. database trigger. [0003]); and 


As to claims 11, Ordille as modified teaches a computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising instructions configurable to cause: providing publish metadata by a first entity (Ordille fig.8 [0080][0081]), the publish metadata indicating a first set of object types (Brunswig object types. col. 2, lines 15-20), the publish metadata indicating a plurality of data items stored in at least one database of the first entity and available via subscription from the first entity by a second entity (Ordille fig.8 [0080][0081]); 
processing, by the first entity, a request received from the second entity, the request pertaining to a data subscription between the first entity and the second entity (Ordille fig.8 [0080][0081]); 
responsive to processing the request, updating, by the first entity, a first transaction state to indicate that a subscription is in progress, wherein the publish metadata cannot be modified while the first transaction state indicates that a subscription is in progress (i.e. Locking the connection mitigates access to the client by another machine Sagar [0016] [0015] [0014] [0009]); and 
after updating the first transaction state to indicate that a subscription is in progress (Sagar [0016] [0015] [0014] [0009]), participating in a subscription process such that subscription metadata is received by the first entity from the second entity and stored in a 

As to claims 12, Ordille as modified teaches a computer program product as recited in claim 11, the computer program instructions further configured to cause: responsive to completing the subscription process, updating, by the first entity, the first transaction state to a previous transaction state. (Sagar [0016] [0015] [0014] [0009]).

As to claims 13, Ordille as modified teaches a computer program product as recited in claim 11, the computer program code instructions further configured to cause: responsive to completing the subscription process, setting, by the first entity, the first transaction state to an active state. (Sagar [0016] [0015] [0014] [0009]). 

As to claims 14, Ordille as modified teaches a computer program product as recited in claim 11, the computer program instructions further configured to cause: ascertaining a mapping between the subscription metadata and a set of fields of one or more databases of the second entity. (Ordille fig.8 [0080][0081]). 

As to claims 15-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
THIS ACTION IS MADE FINAL, Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory- period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply-expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.

"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153